Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

            The preliminary amendment filed on 3/2/2021 has been entered.

Objection to the Abstract
          The abstract of the disclosure is objected to because the abstract should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) The specification is objected to under 37 CFR 1.71(a) insofar as it specifically relies on features set forth in the claims to satisfy the written description requirement of the application.  The claims, by definition, measure the protected patent right to exclude others.  See Environmental Designs Ltd. V. Union Oil Co., 218 USPQ 865, 871 (Fed. Cir. 1983).  That part of the written description not protected by the claims is presumed to be dedicated to the public.  Applicant has inferentially incorporated the protected patent rights into the written description by reference thereto, thereby arguably creating a further restriction on that subject matter being dedicated to the public, which is improper.  Furthermore, reference to the claims in the specification is improper because In re Johnson, 558 F. 2d 1008, -194 USPQ 187, 195 (CCPA 1977), the court stated that 
            It is the function of the specification, not the claims, to set forth the 
            “practical limits of operation” of an invention.  In re Rainer, 49 CCPA 
            1243, 1248, 305 F.2d, 505, 509, 134 USPQ 343, 346 (1962).  One does 
            not look to claims to find out how to practice the invention they define, but 
            to the specification.  In re Roberts, 470 F.2d 1399, 1403, 176, USPQ 313, 
            315 (CCPA 1973); In re Fuetterer, 50 CCPA 1453, 319F.2d 259, 138 
            USPQ 217 (1963).
      Accordingly, lines 18-19 on page 1 of the specification should be deleted.    
(2) On page 9, line 16, “FIG. 2” should read --FIG. 3--.  
(3) On page 12, line 25, “base 12” should read --first housing part 12--.  See page 10, line 8 of the specification.
(4) On page 12, line 25, “and 5” should be deleted because Fig.5 is a cutting position not a rear position.
(5) On page 13, lines 3-4, “As the spring 35, the return device 34 comprises a tension spring” should read --The spring 35 comprises a tension spring--.
(6) On page 13, lines 5, 8, 10, “base 12” should read --first housing part 12--.  
(7) On page 14, line 16, “base 12” should read --first housing part 12--.  
(8) On page 14, line 18, “projection 48” should reads --first stop 48--.
(9) On page 15, line 18, “base 12” should read --first housing part 12--.  
--.  
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 7, “the rear position” has no clear antecedent basis.
          (2) In claim 1, lines 12-15, the knife would be inoperative if the first means and the second means are both on the housing or both on the blade holder.  In order for the knife to work, one of the first and second means is on one of the housing and the blade holder, and the other of the first and second means is on the other of the housing and the blade holder. 
          (3) In claim 1, line 14, “the second spring means” lacks antecedent basis.  It appears the phrase should read --the second return means--.
          (4) In claim 1, line 15, “housing” should read --the housing-- since it refers to the one previously.
          (5) In claim 1, lines 15-16, “counter surface … movable relative to the movable element” is misleading.  As shown in Figs.4-6, it is the movable element 36, more specifically the projection 40 of the movable element 36, is movable relative to the 
          (6) In claim 3, lines 2-4, “the movable element interacts with … and has a first surface” does not agree with Fig.6.  As shown in the figure, the movable element 36 does not have the first surface 43.  It is the counter surface 42 that has a first surface 43.  See page 13, lines 23-24 of the specification.   
          (7) In claim 3, line 3, “at least one counter surface” is vague.  It is in addition to “a counter surface” cited at lines 14-15 of claim 1? 
          (8) In claim 4, lines 2-3, “a second surface of the moveable element” does not agree with Fig.6.  As shown in the figure, a second surface 45 is of the counter surface 42 not of the movable element 36.  See page 13, lines 26-27 of the specification.  
          (9) In claim 4, “a second surface” and “a second force” are indefinite because there are no first surface and first force.
          (10) In claim 4, lines 7-9, “the first force range” has no antecedent basis.
          (11) In claim 4, it is not understood how “the second force range being less than the first force range and differing from the first force range” is achieved.  Further, “differing from the first force range” is redundant because “less than” is not equal so the force ranges are different.
          (12) In claim 5, line 5, “the blade-change position” has no antecedent basis.
          (13) In claim 9, lines 5-6, “contact between the first stop and the counter-stop the cutting position” does not make sense.  Further, “the cutting position” lacks clear antecedent basis. 

           (15) In claim 10, “the counter-stop”, “the first stop” and “the second stop” lack antecedent basis.
           (16) In claim 11, line 4, “the counter-stop” has no clear antecedent basis.
           (17) In claim 12, line 3, “the wall” lacks antecedent basis.
      
Indication of Allowable Subject Matter
1.        Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
2.        The most relevant prior art of record is Rohrbach (U.S. Patent Application Publication No. 2018/0021964) which shows a knife (10) comprising: a housing (11); a
blade holder (12) movable between a first position and a second position in the housing (11); and first and second return means (26,37) urging the blade holder (12) into a rear position (Fig.3 and paragraph [0062], lines 1-4), the first return means including a spring (26) mounted on the blade holder (12, see paragraph [0060], lines 1-7), and the second return means including a counter surface (37) on the housing (11, see paragraph [0062], lines 1-4) substantially as claimed in claim 1.  
           The mere difference between Rohrbach and the claimed invention is that Rohrbach’s first return means (26) includes a spring (26) for direct engagement with the counter surface (37) while the first return means (35,36) of the claimed invention includes a spring (35) and a movable element (36) connected to the spring (35), and wherein the movable element (36) is engageable with the counter surface (42).  There 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724